               Case 20-10343-LSS        Doc 3933     Filed 05/13/21     Page 1 of 1




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

 In re:                                                      Chapter 11

 Boy Scouts of America and Delaware BSA, LLC,                Case No. 20-10343 (LSS)

                                        Debtors.             (Jointly Administered)


                 MOTION AND ORDER FOR ADMISSION PRO HAC VICE
       Pursuant to Local Rule 9010-1 and the attached certification, counsel moves for the
admission pro hac vice of Daniel Bevere, Esq. to represent William F. Tompkins, III and Richard
G. Dunn in the Boys Scouts of America and Delaware BSA, LLC., in the above-captioned cases.

Dated: May 5, 2021                            /s/ Brian A. Sullivan
                                              Brian A. Sullivan (DE 2098)
                                              Werb & Sullivan
                                              1225 North King Street, Suite 600
                                              Wilmington, DE 19801
                                              Telephone: (302) 652-1100
                                              Email: bsullivan@werbsullivan.com

         CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
       Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of the State of New Jersey and
submit to the disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the
preparation or course of this action. I also certify that I am generally familiar with this Court’s
Local Rules and with Standing Order for District Court Fund revised 8/31/16. I further certify that
the annual fee of $25.00 has been paid to the Clerk of Court for District Court.

Dated: May 5, 2021                            /s/ Daniel Bevere, Esq.       _______
                                              Daniel Bevere, Esq.
                                              Piro Zinna Cifelli Paris & Genitempo
                                              360 Passaic Avenue
                                              Nutley, NJ 07110
                                              Telephone: (973) 661-0710
                                              Email: dbevere@pirozinnalaw.com

                                ORDER GRANTING MOTION
          IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.




      Dated: May 13th, 2021                         LAURIE SELBER SILVERSTEIN
      Wilmington, Delaware                          UNITED STATES BANKRUPTCY JUDGE
